Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of co-pending application 16/452,541. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain no limitations that are nonobvious over the rest of the reference.

Regarding claim 1, A negative electrode plate, comprising:
a negative current collector;
a negative active material layer, disposed on at least one surface of the negative current collector, said negative active material layer comprises opposite first surface and second surface, wherein said first surface is disposed away from the negative current collector; and
an inorganic dielectric layer, disposed on the first surface of the negative active material layer, said inorganic dielectric layer consisting of an inorganic dielectric material; said inorganic dielectric layer comprises a first dielectric layer on an outer surface of the 
wherein the negative electrode plate has a compact density of from 1.2 g/cm3 to 2.0 g/cm3, a porosity of from 25% to 45% and a wetting velocity of electrolyte on per 10 cm×10 cm area of 2 μg/s or more [claim 1][claim 9].

Regarding claim 2, the negative electrode plate according to claim 1, wherein the first dielectric layer has a thickness of from 50 nm to 600 nm [claim 2].

Regarding claim 3, the negative electrode plate according to claim 1, wherein the first dielectric layer has a thickness of from 100 nm to 500 nm [claim 3].

Regarding claim 4, the negative electrode plate according to claim 1, wherein a ratio of reversible capacity per 1540 mm2 area of the negative electrode plate to the thickness of the first dielectric layer is from 0.02 mAh/nm to 2 mAh/nm [claim 4].

Regarding claim 5, the negative electrode plate according to claim 1, wherein the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm [claim 6].

Regarding claim 6, the negative electrode plate according to claim 1, wherein the first dielectric layer has a coverage on the first surface of the negative active material layer of from 70% to 95% [claim 7].

Regarding claim 7, the negative electrode plate according to claim 1, wherein the inorganic dielectric layer further comprises second dielectric layer on inner wall of at least a portion of pores inside the negative active material layer, and the second dielectric layer extends on a direction from the first surface to the second surface [claim 1].

Regarding claim 8, the negative electrode plate according to claim 7, wherein a depth of the second dielectric layer extending on the direction from the first surface to the second surface is from 1/1000 to 1/10 of the thickness of the negative active material layer [claim 8].

Regarding claim 9, the negative electrode plate according to claim 8, wherein the second dielectric layer has a thickness d of 0<d≤500 nm; and/or
the second dielectric layer has a thickness d showing a gradient decrease on a direction from the first surface to the second surface [claim 8].

Regarding claim 10, the negative electrode plate according to claim 1, wherein the inorganic dielectric material comprises one or more of compounds comprising an element A and an element B, wherein the element A is one or more selected from the group consisting of Al, Si, Ti, Zn, Mg, Zr, Ca and Ba, and the element B is one or more selected from the group consisting of O, N, F, Cl, Br and I; and/or,
said inorganic dielectric material has an average particle diameter Dv50 of from 1 nm to 10 nm [claim 11].

Regarding claim 11, A method for preparation of a negative electrode plate, comprising the steps of:
disposing a negative active material layer on at least one surface of a negative current collector;
depositing an inorganic dielectric material on a surface of the negative active material layer facing away from the negative current collector by vapor deposition, to obtain an inorganic dielectric layer including a first dielectric layer on an outer surface of the negative active material layer; and the first dielectric layer has a thickness of from 30 nm to 1000 nm;
wherein the negative electrode plate has a compact density of from 1.2 g/cm3 to 2.0 g/cm3, a porosity of from 25% to 45% and a wetting velocity of electrolyte on per 10 cm×10 cm area of 2 μWs or more [claim 9][claim 1].

Regarding claim 12, An electrochemical device, comprising a positive electrode plate, a negative electrode plate, a separator, and an electrolyte, wherein the negative electrode plate is the negative electrode plate according to claim 1 [claim 13].

Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of co-pending application 16/452,543. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain no limitations that are nonobvious over the rest of the reference.

Regarding claim 1, A negative electrode plate, comprising:

a negative active material layer, disposed on at least one surface of the negative current collector, said negative active material layer comprises opposite first surface and second surface, wherein said first surface is disposed away from the negative current collector; and
an inorganic dielectric layer, disposed on the first surface of the negative active material layer, said inorganic dielectric layer consisting of an inorganic dielectric material; said inorganic dielectric layer comprises a first dielectric layer on an outer surface of the negative active material layer, and the first dielectric layer has a thickness of from 30 nm to 1000 nm;
wherein the negative electrode plate has a compact density of from 1.2 g/cm3 to 2.0 g/cm3, a porosity of from 25% to 45% and a wetting velocity of electrolyte on per 10 cm×10 cm area of 2 μg/s or more [claim 1][claim 10].

Regarding claim 2, the negative electrode plate according to claim 1, wherein the first dielectric layer has a thickness of from 50 nm to 600 nm [claim 2].

Regarding claim 3, the negative electrode plate according to claim 1, wherein the first dielectric layer has a thickness of from 100 nm to 500 nm [claim 3].

Regarding claim 4, the negative electrode plate according to claim 1, wherein a ratio of reversible capacity per 1540 mm2 area of the negative electrode plate to the thickness of the first dielectric layer is from 0.02 mAh/nm to 2 mAh/nm [claim 4].

Regarding claim 5, the negative electrode plate according to claim 1, wherein the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm [claim 5].

Regarding claim 6, the negative electrode plate according to claim 1, wherein the first dielectric layer has a coverage on the first surface of the negative active material layer of from 70% to 95% [claim 6].

Regarding claim 7, the negative electrode plate according to claim 1, wherein the inorganic dielectric layer further comprises second dielectric layer on inner wall of at least a portion of pores inside the negative active material layer, and the second dielectric layer extends on a direction from the first surface to the second surface [claim 7].

Regarding claim 8, the negative electrode plate according to claim 7, wherein a depth of the second dielectric layer extending on the direction from the first surface to the second surface is from 1/1000 to 1/10 of the thickness of the negative active material layer [claim 8].

Regarding claim 9, the negative electrode plate according to claim 8, wherein the second dielectric layer has a thickness d of 0<d≤500 nm; and/or
the second dielectric layer has a thickness d showing a gradient decrease on a direction from the first surface to the second surface [claim 9].

Regarding claim 10, the negative electrode plate according to claim 1, wherein the inorganic dielectric material comprises one or more of compounds comprising an element A and an element B, wherein the element A is one or more selected from the group consisting of Al, Si, Ti, Zn, Mg, Zr, Ca and Ba, and the element B is one or more selected from the group consisting of O, N, F, Cl, Br and I; and/or,
said inorganic dielectric material has an average particle diameter Dv50 of from 1 nm to 10 nm [claim 11].

Regarding claim 11, A method for preparation of a negative electrode plate, comprising the steps of:
disposing a negative active material layer on at least one surface of a negative current collector;
depositing an inorganic dielectric material on a surface of the negative active material layer facing away from the negative current collector by vapor deposition, to obtain an inorganic dielectric layer including a first dielectric layer on an outer surface of the negative active material layer; and the first dielectric layer has a thickness of from 30 nm to 1000 nm;
wherein the negative electrode plate has a compact density of from 1.2 g/cm3 to 2.0 g/cm3, a porosity of from 25% to 45% and a wetting velocity of electrolyte on per 10 cm×10 cm area of 2 μWs or more [claim 10][claim 12].

Regarding claim 12, An electrochemical device, comprising a positive electrode plate, a negative electrode plate, a separator, and an electrolyte, wherein the negative electrode plate is the negative electrode plate according to claim 1 [claim 13].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 – 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130177808A1, and Yata, US20060281004A1.

Regarding claim 1, Wang teaches a negative electrode plate (anode (102))[0031], comprising:
a negative current collector (anode metal foil (102a))[0032];
a negative active material layer (anode active material layer (102b))[0032], disposed on at least one surface of the negative current collector [fig. 1A], said negative active material layer comprises opposite first surface and second surface, wherein said first surface is disposed away from the negative current collector (top and bottom of active material layer (102b))[fig. 1A]; and
an inorganic dielectric layer, disposed on the first surface of the negative active material layer (passivation protector (110) made of metal oxide disposed on anode active material layer)[fig. 1A][0012][0040], said inorganic dielectric layer consisting of an inorganic dielectric material (metal oxides)[0012]; said inorganic dielectric layer comprises a first dielectric layer on an outer surface of the negative active material layer (formed on the surface of the anode active material layer)[0044][fig. 1A], 
and the first dielectric layer has a thickness of from 30 nm to 1000 nm (thickness of protector is 1 nm to – 1um)[0043];

Wang does not teach wherein the negative electrode plate has a compact density of from 1.2 g/cm3 to 2.0 g/cm3, a porosity of from 25% to 45%. 
	Yata teaches a secondary battery wherein the negative electrode plate (negative electrodes (101b)(101C)) have a density of 1.35 – 1.60 g/cm-3 as well as a porosity of 20 – 35%. The presence of these overlapping ranges creates a prima facie case of obviousness.  Further, Yata teaches that the electrode of these properties are easily impregnated by electrolyte as well as resulting in a high capacity electrode which has increase safety [0111]. 
	Neither Wang nor Yata teach an electrode with a wetting velocity of electrolyte on per 10 cm×10 cm area of 2 μg/s or more.
	However, wetting velocity is a dependent characteristic of the density and porosity of the electrode as taught in Yata [0101]. Applicant’s specification does not further disclose any other structures impacting the electrodes wetting velocity. Modified Wang teaches all of the structural limitations of claim 1, so then the claimed wetting velocity is regarded as an inherent property of the electrode of modified Wang. 

Regarding claim 2, modified Wang teaches the negative electrode plate according to claim 1, 
	Further, Wang teaches wherein the first dielectric layer has a thickness of from 50 nm to 600 nm (thickness of protector is 1 nm to – 1um)[0043].

Regarding claim 3, modified Wang teaches the negative electrode plate according to claim 1, 
	Further, Wang teaches wherein the first dielectric layer has a thickness of from 100 nm to 500 nm (thickness of protector is 1 nm to – 1um)[0043].

Regarding claim 4, modified Wang teaches the negative electrode plate according to claim 1.
Modified Wang does not explicitly teach wherein a ratio of reversible capacity per 1540 mm2 area of the negative electrode plate to the thickness of the first dielectric layer is from 0.02 mAh/nm to 2 mAh/nm.
However, modified Wang teaches the structures responsible for reducing capacity loss such as negative active material with a dielectric protective coating within the claimed thickness. The outcome being that the ratio of reversible capacity to dielectric layer thickness is a result effective variable responsible for determining the desired thickness of protective coating to reduce capacity loss with different negative electrode active materials. 
Then, it would have been obvious to one skilled in the art before filing date to arrive at the claimed range for the ratio of reversible capacity to dielectric layer thickness through routine optimization of the thickness of the dielectric layer of modified Wang with different negative electrode active materials. 

Regarding claim 11, Wang teaches a method for preparation of a negative electrode plate, comprising the steps of:
disposing a negative active material layer on at least one surface of a negative current collector (anode material layer formed on the collector)[0051];
depositing an inorganic dielectric material on a surface of the negative active material layer facing away from the negative current collector by vapor deposition, to obtain an inorganic dielectric layer including a first dielectric layer on an outer surface of the negative active material layer (passivation protector layer formed on the surface of the anode)[0052][fig. 1]; 

Wang does not teach wherein the negative electrode plate has a compact density of from 1.2 g/cm3 to 2.0 g/cm3, a porosity of from 25% to 45% and a wetting velocity of electrolyte on per 10 cm×10 cm area of 2 μWs or more.
Yata teaches a secondary battery wherein the negative electrode plate (negative electrodes (101b)(101C)) have a density of 1.35 – 1.60 g/cm-3 as well as a porosity of 20 – 35%. The presence of these overlapping ranges creates a prima facie case of obviousness.  Further, Yata teaches that the electrode of these properties are easily impregnated by electrolyte as well as resulting in a high capacity electrode which has increase safety [0111].
Neither Wang nor Yata teach an electrode with a wetting velocity of electrolyte on per 10 cm×10 cm area of 2 μg/s or more.
	However, wetting velocity is a dependent characteristic of the density and porosity of the electrode as taught in Yata [0101]. Applicant’s specification does not further disclose any other structures impacting the electrodes wetting velocity. Modified Wang teaches all of the structural limitations of claim 1, so then the claimed wetting velocity is regarded as an inherent property of the electrode of modified Wang. 

Regarding claim 12, Wang teaches an electrochemical device (battery)[0003], comprising a positive electrode plate (cathode)[0006], a negative electrode plate (anode)[0006], a separator (separator)[0010], and an electrolyte (electrolyte)[0006], wherein the negative electrode plate is the negative electrode plate according to claim 1 taught by modified Wang.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130177808A1, and Yata, US20060281004A1as applied to claim 1 above, and in further view of Tsujita, US20180159177A1.

Regarding claim 5, modified Wang teaches the negative electrode plate according to claim 1.
Wang does not teach wherein the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm.
Tsujita teaches a secondary battery wherein a negative electrode active material (23) has a inorganic dielectric layer (solid electrolyte coat (50C))[0117][0055][0058] disposed on its surface [fig. 9]. Further, Tsujita teaches the embodiment (second embodiment)[0015] where the coating layer being coated on the individual particles instead of on the surface allows for openings extending through the thickness direction further being beneficial as they allow for more effective coating of the active material particles further reducing oxidative decomposition [0123][0124]. Tsujita does not teach a desired range for the size of the openings in the dielectric layer. However on of ordinary skill in the art would arrive at the claimed 
Therefore, it would have been obvious to one skilled in the art before the filing date to combine the modified electrode plate with the protective coating of Wang to further reduce the oxidative decomposition of the negative electrode active material.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130177808A1, and Yata, US20060281004A1as applied to claim 1 above, and in further view of Kozen, US20170263935A1.

Regarding claim 6, modified Wang teaches the negative electrode plate according to claim 1, 
Further, Kozen teaches wherein the first dielectric layer (protection layer)[0011][0017] has a coverage on the first surface of the negative active material layer of from 70% to 95% (protection layer segments are separated by empty gaps [0014][0015]. Additionally, Kozen teaches that these uncovered portions of active material arise from the expansion of the anode active material which then causes breakages in the protection layer which then allows an SEI to form [0110] giving the anode a self-healing property. 
Then it would have been obvious to one skilled in the art before the filing date to combine the protection layer with uncoated portions of active material with the electrode plate of modified Wang to achieve a self-healing anode. 

Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130177808A1, and Yata, US20060281004A1as applied to claim 1 above, and in further view of Yamamoto, US20100285368A1.

Regarding claim 7, modified Wang teaches the negative electrode plate according to claim 1.
Further, Yamamoto teaches wherein the inorganic dielectric layer (ion conductive polymer layer (14))[0011][fig. 4] further comprises second dielectric layer (second layer (15c)) on inner wall of at least a portion of pores (gaps between active material bodies (28))[fig. 4] inside the negative active material layer (on sides of active material (28))[fig. 4], and the second dielectric layer extends on a direction from the first surface to the second surface (extends in a direction from the separator (13) towards the collector (19a))[fig. 4]. Further, Yamamoto teaches 
Then it would have been obvious to one skilled in the art before the filing date to combine the two layer structure of Yamamoto with modified Wang to further improve rate characteristics. 

Regarding claim 8, modified Wang teaches the negative electrode plate according to claim 7, 
Further, Yamamoto teaches wherein a depth of the second dielectric layer extending on the direction from the first surface to the second surface is from 1/1000 to 1/10 of the thickness of the negative active material layer (cracks formed in the active material layer filled by conductive polymer layer can have a depth of 1 – 20 µm and the thickness of the active material layer is 1 – 200 µm)[0062][0047]. Additionally, Yamamoto teaches that the cracks in the active material filled with protective polymer layer improves the adhesion between the polymer and the active material.
Then, it would have been obvious to one skilled in the art before the filing date to combine the second protective layer thickness of Yamamoto with the modified electrode plate of Wang to improve adhesive properties. 

Regarding claim 9, modified Wang teaches the negative electrode plate according to claim 8, 
Further Yamamoto teaches wherein the second dielectric layer has a thickness d of 0<d≤500 nm; and/or
the second dielectric layer has a thickness d showing a gradient decrease on a direction from the first surface to the second surface (gradient decrease of polymer layer (15c))[fig. 5].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130177808A1, and Yata, US20060281004A1as applied to claim 1 above, and in further view of Yun, US20200168902A1.

Regarding claim 10, modified Wang teaches the negative electrode plate according to claim 1.
Further Wang teaches wherein the inorganic dielectric material comprises one or more of compounds comprising an element A and an element B, wherein the element A is one or more selected from the group consisting of Al, Si, Ti, Zn, Mg, Zr, Ca and Ba, and the element B is one or more selected from the group consisting of O, N, F, Cl, Br and I (metal oxides including aluminum oxide, titanium oxide and silicon oxide)[0012]; and/or,
Modified Wang does not teach said inorganic dielectric material has an average particle diameter Dv50 of from 1 nm to 10 nm.
	Yun teaches an inorganic protective layer (ceramic layer)[0024] disposed on an anode active material [claim 1] wherein the particle size is 1nm – 10µm (0.001µm – 10µm) [0090] . Further, Yun teaches the ceramic layer of this particle size to be chose to provide a uniform thickness, and adequate porosity. 
	Then it would have been obvious to one skilled in the art before the filing date to combine the teaching of inorganic protective particle size of Yun with electrode of modified Wang to provide adequate porosity and desired thickness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796